DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 12/27/21 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/27/21.

Claim Objections
Claim 1 is objected to because of the following informalities:  “inner tube” should be “inner tub”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 3 and 4 refer to a “search server.”  The claims distinguish the search server from a “washing support server.”  However, the search server is not clearly defined in the claims such that one of ordinary skill in the art would be reasonably be apprised of the metes and bounds of the claim.  Acquiring information from a server (such as from the washing support server as recited in claim 2) necessarily requires a search (i.e. locating a record in a database).  Since the washing support server inherently has a search function, it is unclear how the search server differs from the washing support server.  As claimed, both the washing support server and the search server are interpreted as generic servers for retrieval of information.  It is unclear if the Applicant intends to claim two different servers that perform the same function or two servers with different functional characteristics.  The disclosure does not provide an explicit definition of a search server such that the claims can be limited accordingly.
Claim 14 refers to the washing machine being in a “locked” state, but it is unknown what is meant by a locked state (e.g. an input lockout state, a door being locked, etc.).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-11, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 20200134806 by Kessler et al.
As to claim 1, Kessler discloses a washing machine 320 comprising an inner tub (drum 328, fig. 3); a processor (paras. 158-159, the device according to the second aspect may be the washing machine; the device having a processor 410, fig. 4, para. 188); a memory 411, 412 to store codes to be executed in the processor (fig. 4, para. 137); and a driver to control rotation of the inner tub to perform a washing operation (while Kessler does not explicitly disclose a driver, e.g. a motor, a driver would be a necessary and inherent component of the washing machine disclosed by Kessler), wherein the memory stores code to identify a type of contaminant in the laundry (fig. 1a, step 102a), determine a first washing process corresponding to the type of contaminant (fig. 1a, step 104a), and control the driver based on the first washing process (paras. 72, 74; a program of the washing machine would inherently require control of the driver).
As to claim 2, Kessler discloses that the processor acquires and determines the first washing process from the memory (paras. 191-194) or a washing support server (para. 163, server database; para. 182, dedicated evaluation unit; para. 183, neural network, database 318; para. 185, cleaning strategy parameter can be output to the washing machine).
As to claim 3, Kessler discloses acquiring a washing method associated with the type of contaminant from a search server (para. 163, server database; para. 182, 
As to claim 4, Kessler discloses laundry information that comprises a garment type, material type, and a color type of laundry and acquires a washing method associated with the laundry information and the type of contaminant (paras. 81-83).
As to claim 5, Kessler discloses a microphone to capture speech (para. 133); and a camera to capture an image of the laundry (para. 84), wherein the type of contaminant is identified based on inputted speech (para. 130) and the image of the laundry (para. 84).
As to claim 6, Kessler discloses identifying laundry information based on the image and determining the first washing process in response to the laundry information (paras. 81-84).
As to claim 7, Kessler discloses estimating a color of a contaminant based on the user’s speech (paras. 16, 130-133), determining a similarity between a color of the laundry and the color of the contaminant, and changing a color depth based on the similarity, and determining an area of the contaminant based on the changed color depth (paras. 19, 30-38, 103-109).
As to claim 8, Kessler discloses controlling the driver based on a second washing process performed before identifying the type of contaminant (para. 77, identification can occur during or after a washing process has begun), determine the first washing process based on the type of identified contaminant (para. 78, a subsequent washing process can be dynamically changed) identified from speech (para. 130), and compare 
As to claim 9, Kessler discloses a speaker (para. 196); a microphone to capture speech (para. 133); and a camera to capture an image of the laundry (para. 84), wherein the type of contaminant is identified based on inputted speech (para. 130) and the image of the laundry (para. 84).
As to claim 10, Kessler discloses a speaker (para. 196); a microphone to capture speech (para. 133); and a camera to capture an image of the laundry (para. 84), wherein a garment type and a contaminant type are identified from speech in response to a wake-up word (paras. 130-133, 196; note that a voice command can input parameters to determine soiling information, soiling information being based at least in part on a garment type, para. 180), and determining a first washing process based on the type of contaminant and type of garment (paras. 81-83).
As to claim 11, Kessler discloses inquiring about the type of contaminant and type of garment through the speaker in response to identifying the garment type and contaminant type based on speech (paras. 130-133, 196; note that a voice command can input parameters to determine soiling information, soiling information being based at least in part on a garment type, para. 180, and further information may be requested from the user after an input, para. 130).
As to claim 15, Kessler discloses that the first washing process comprises a washing course, a type of detergent, an amount of detergent, and a washing option including a washing temperature (paras. 54-61).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20200134806 by Kessler et al. in view of U.S. Patent Application Publication 20210140091 by Choi.
As to claim 12, Kessler teaches a camera to capture an image of the laundry (para. 84), wherein laundry information is identified based on an image of the laundry and a first washing process is based on the type of contaminant and the laundry information (paras. 81-84).  While Kessler teaches that an image of the laundry is used to determine laundry information, it does not explicitly teach identifying laundry information based on a laundry label.  However, one of ordinary skill in the art would have recognized as obvious to determine laundry information based on an image of a label.  Choi teaches that laundry information may be obtained by photographing a label .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20200134806 by Kessler et al. in view of U.S. Patent Application Publication 20160060800 by Ghosh et al.
As to claim 13, Kessler teaches a speaker (para. 196), identifying contaminant types for a plurality of laundry items (note that Kessler’s method may be repeated to identify contaminants on a plurality of laundry items), and determining respective washing processes corresponding to the contaminant types and laundry items (the determination of a washing process corresponds to a contaminant type for the laundry item, fig. 1a, step 104a, para. 164).  Kessler does not explicitly teach that washing processes for a plurality of types of contaminants are compared and suggest separate washing based on the comparison result.  However, one of ordinary skill in the art would have recognized as obvious to recommend separate washing when necessary.  Kessler teaches that a cleaning agent recommended for a washing process to treat a particular contaminant may comprise various components, such as bleach (paras. 63-65).  It was well-known and common in the art that certain cleaning agents, such as bleaches, are incompatible with some textile types, and it was further well-known and common in the .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20200134806 by Kessler et al.
As to claim 14, Kessler teaches identifying a contaminant type when a washing machine is in a locked state (i.e. during treatment by the washing machine, paras. 77-78).  Although Kessler does not explicitly teach unlocking the washing machine as a result of determining that the process should comprise an additional substance or a pre-processing process, one of ordinary skill in the art would have recognized as obvious to perform this operation.  Kessler teaches that the amount of cleaning agent may need to be adjusted as a result of contaminant types determined during a washing process (para. 78), and it also teaches that a determined washing process may require hand washing or manually applied pretreatment agents (paras. 72, 74).  It follows that one of ordinary skill in the art would have had motivation to unlock the locked washing machine in order to facilitate a recommended cleaning strategy during a washing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711